— In a claim to recover damages for wrongful death predicated on alleged medical malpractice, the defendant the State of New York appeals from an order of the Court of Claims (Silverman, J.), dated September 11, 1986, which granted the claimant’s motion for permission to serve and file a late claim.
*607Ordered that the order is affirmed, with costs.
The Court of Claims gave proper consideration to the items enumerated in Court of Claims Act § 10 (6) and did not abuse its discretion when it allowed the claimant to serve and file a late claim. Thompson, J. P., Lawrence, Rubin and Spatt, JJ., concur.